Citation Nr: 0630345	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial compensable rating for a right 
salpingo-oophorectomy.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for a right 
salpingo-oophorectomy and assigned a noncompensable 
evaluation.  After the veteran disagreed with the level of 
the evaluation, the Board remanded the claim for additional 
development in March 2006.  As explained below, that 
development has taken place, so the Board will now decide the 
claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that while the 
veteran's right ovary has been removed, her left ovary has 
not been removed.

2.  The preponderance of the evidence reflects that the 
veteran has had adhesions of the left fallopian tube, but 
these adhesions have been controlled by treatment, and she 
has not had atrophy of both ovaries, uterus disorders, 
surgical complications of pregnancy with rectocele or 
cystocele, or rectovaginal or urethrovaginal fistula.

3.  Appellant has been awarded special monthly compensation 
based on the anatomical loss of a creative organ.


CONCLUSION OF LAW

The criteria have not been met for an initial compensable 
schedular evaluation for a right salpingo-oophorectomy.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7619 
(2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a June 
2002 VCAA letter prior to its initial, January 2003 
adjudication of the claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The June 2002 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO noted 
that the disabilities the veteran had listed in her claim 
were irregular bleeding and ectopic pregnancy and explained 
how to establish entitlement to service connection (as the 
claim then was).  The RO also gave examples of the type of 
information that the veteran could submit in support of her 
claim, and explained VA's duty to assist her in obtaining 
this evidence.  The RO also indicated that it needed 
additional evidence and told the veteran to "[s]end the 
information describing additional evidence or the evidence 
itself" to the RO.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Such notice was provided in a June 
2006 letter.

Here, the VCAA letter was written prior to the initial 
adjudication of the claim, as required under the applicable 
case law described above.  At that time, the claim was one 
for service connection.  Even though the claim was 
subsequently granted and after the veteran appealed became 
one for an increased rating, the relevant opinion of VA's 
General Counsel stated that in such circumstances, VA is not 
required to provide additional VCAA notice concerning the 
"downstream issue" of an increased rating.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department, see 38 U.S.C.A. § 7104(c) (West 2002), and 
Dingess did not overrule or distinguish VAOPGCPREC 8-2003.  
Thus, the RO was in compliance with the governing general 
counsel's opinion when it did not send additional VCAA 
notification regarding the claim after it became one for a 
higher initial rating.  Moreover, to the extent that it was 
error, the RO's decision not to send new VCAA notification 
regarding the claim after it became one for a higher initial 
rating was harmless.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As noted Dingess notice was provided.

The RO included the information regarding the diagnostic code 
under which the veteran was being evaluated, DC 7619, in its 
May 2002 SSOC, and the veteran indicated her awareness of the 
issue on appeal when she argued in her May 2004 Substantive 
Appeal (VA Form 9) that her disorder was more severe than the 
assigned rating indicated.  See Prickett v. Nicholson, No. 
04-0140, slip op. at 7-9 (U.S. Vet. App. September 11, 2006) 
(information in and readjudication by SSOC are relevant to 
compliance with VCAA where initial VCAA letter satisfied 
notice requirements).

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  While there was some confusion as to whether the 
records relating to the veteran's 1987 treatment for left 
tubal pregnancy were in the custody of VA or the veteran, 
VA's August 2005 finding of unavailability established that 
all efforts to obtain these records had been exhausted and 
the further efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2) (2006) (VA will end efforts to obtain 
Federal evidence where it concludes the records do not exist 
or further efforts to obtain them would be futile).  In 
addition, the veteran herself submitted private treatment 
records concerning the 1987 treatment for the left tubal 
pregnancy that appear to be the records that were being 
sought.  Further, the veteran indicated in her March 2006 
VCAA notice response that she had no other evidence to give 
VA to substantiate her claim.  VA thus complied with the 
VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

In addition, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  This is particularly true where, as here a 
veteran timely appeals a rating initially assigned when 
service connection is granted, and the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Here, the veteran's right salpingo-oophorectomy is rated 
under 38 C.F.R. § 4.116, Diagnostic Code (DC) 7619 (2006), 
which applies to removal of the ovaries, provides for a 
noncompensable rating where there is removal of one ovary 
with or without partial removal of the other, and a 30 
percent evaluation for complete removal of both ovaries.  As 
the Board noted in its March 2006 remand, the veteran's 
subsequently filed claim for service connection for left 
tubal ectopic pregnancy, status post left salpingectomy, is 
intertwined with the current claim because if that treatment 
included removal of the left ovary, as the veteran seemed to 
indicate in some of her submissions, it would warrant an 
increased rating under DC 7619.  So, pursuant to the Board's 
instructions, the RO readjudicated this claim in June 2006, 
and confirmed its previous denial because the evidence did 
not show that the condition for which the treatment was given 
was related to service nor was there evidence that the left 
ovary had been removed.  The veteran has not filed a notice 
of disagreement (NOD) to initiate an appeal of this denial so 
this service-connection issue is not currently before the 
Board and will not be addressed in this decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 
20.302(a) (2006).

However, the records relating to the left tubal ectopic 
pregnancy, status post left salpingectomy, are relevant to 
the issue on this appeal because they show that the veteran's 
left ovary has not been removed.  Specifically, the 
University of California at San Diego Medical Center records 
reflect that the veteran underwent a June 1987 left 
salpingostomy and was discharged with a diagnosis of left 
ectopic pregnancy.  The findings noted an absent right, but 
not left, ovary.  Thus, there was an incision of the left 
fallopian tube (salpingostomy), but not removal of the ovary.  
Similarly, the in-service April 1986 operation report 
indicates a right salpingo-oophorectomy, but not the left.  
Moreover, subsequent procedures including those related to in 
vitro fertilization note the presence of the left ovary or 
the absence of the right ovary only, for example, the March 
1989 private hospital discharge diagnosis was left 
salpingectomy, not oophorectomy, the February 1992 
transvaginal egg aspiration noted that the left ovary was 
visualized, and the August 1997 Center for Reproductive 
Surgery examination report notes that the veteran has only a 
left ovary.  Thus, since the veteran has had only one ovary 
removed, she is not entitled to an initial compensable rating 
for any time during the appeal period under DC 7619.

In addition, the veteran is not entitled to a higher rating 
under any other potentially applicable diagnostic code.  
Although she has had adhesions of her left fallopian tube as 
indicated in the June 1987 University of California at San 
Diego discharge summary, this and subsequent treatment 
records indicate that the adhesions have been controlled with 
treatment.  Thus, the veteran is not entitled to a higher, 30 
percent rating under DC 7615, the general rating formula for 
ovary disease, injury, or adhesions of female reproductive 
organs, because such a rating requires that adhesions of a 
female reproductive organ are not controlled by continuous 
treatment.  There is also no evidence of complete atrophy of 
both ovaries warranting a 20 percent evaluation under DC 
7620, uterus disorder warranting higher evaluations under DCs 
7621 and 7622, pregnancy complications with rectocele or 
cystocele warranting a higher rating under DC 7623, or 
rectovaginal fistula or urethrovaginal fistula warranting 
higher ratings under DCs 7624 or 7625.

In sum, the preponderance of the evidence reflects that the 
veteran does not have the removal of both ovaries warranting 
an initial compensable evaluation at any time for her right 
salpingo-oophorectomy and is not entitled to a higher rating 
under any other potentially applicable diagnostic code.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for an initial compensable rating 
for right salpingo-oophorectomy must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for an initial compensable rating for a right 
salpingo-oophorectomy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


